UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December7, 2011 ACCO BRANDS CORPORATION (Exact name of registrant as specified in its charter) Delaware 001-08454 36-2704017 (State or other jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 300 Tower Parkway Lincolnshire, IL 60069 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(847) 541-9500 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: x Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Section 5—Corporate Governance and Management Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On December7, 2011, the Board of Directors of ACCO Brands Corporation (the “Company”) approved an amendment (the “Amendment”) to the Restricted Stock Unit Award Agreement, dated February24, 2011, between the Company and the Company’s Chairman and Chief Executive Officer, RobertJ. Keller (the “RSU Agreement”).The Amendment provides that the consummation of the proposed merger contemplated by the Agreement and Plan of Merger, dated as of November17, 2011, among the Company, MeadWestvaco Corporation and the other parties thereto will not cause the restricted stock units granted to Mr.Keller under the RSU Agreement (the “RSUs”) to become fully vested and payable.The Amendment further provides that in the event of Mr.Keller’s involuntary separation from service by the Company without cause at or after the consummation of the proposed merger, all unvested RSUs will become fully vested and nonforfeitable. The foregoing summary of the principal terms of the Amendment, which uses certain terms that are further defined in the Amendment, the RSU Agreement and the Company’s 2011 Amended and Restated Incentive Plan, is qualified in its entirety by reference to the copy of the Amendment attached hereto as Exhibit10.1 and incorporated herein by reference. Section 9—Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit 10.1—Amendment to Restricted Stock Unit Award Agreement, made and entered into as of December 7, 2011, between ACCO Brands Corporation and Robert J. Keller Additional Information In connection with the proposed merger referenced in Item5.02 above, the Company will file a registration statement on Form S-4 with the SEC.This registration statement will include a proxy statement of the Company that also constitutes a prospectus of the Company, and will be sent to the shareholders of the Company. Shareholders are urged to read the proxy statement/prospectus and any other relevant documents when they become available, because they will contain important information about the Company and the proposed merger.The proxy statement/prospectus and other documents relating to the proposed merger (when they are available) can be obtained free of charge from the SEC’s website at www.sec.gov or can be obtained free of charge from the Company upon written request to ACCO Brands Corporation, Investor Relations, 300 Tower Parkway, Lincolnshire, Illinois 60069, or by calling (847) 484-3020. This report is not a solicitation of a proxy from any security holder of the Company. However, the Company and certain of its directors and executive officers may be deemed to be participants in the solicitation of proxies from shareholders in connection with the proposed merger under the rules of the SEC.Information about the directors and executive officers of the Company may be found in its 2010 Annual Report on Form 10-K filed with the SEC on February 24, 2011, and its definitive proxy statement relating to its 2011 Annual Meeting of Shareholders filed with the SEC on April 4, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ACCO BRANDS CORPORATION (Registrant) Date: December12, 2011 By: /s/Steven Rubin Name: Steven Rubin Title:Senior Vice President, Secretary andGeneral Counsel INDEX TO EXHIBITS Exhibit Amendment to Restricted Stock Unit Award Agreement, made and entered into as of December 7, 2011, between ACCO Brands Corporation and Robert J. Keller
